Citation Nr: 0740915	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  01-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Michael A. Viterna, Esq.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1978 to May 1979.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2005, the Board (in 
part) denied the appeal to reopen the claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, the Court).  In May 2006, 
the Court vacated and remanded that portion of the Board 
decision regarding the claim to reopen.  Thereafter, the 
matter was remanded in December 2006 for further development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia was denied 
by a January 1990 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

2.  Evidence that by itself, or in connection with evidence 
already of record, is so significant it must be considered in 
order to fairly decide the claim for service connection for 
paranoid schizophrenia has not been received since the 
January 1990 rating decision.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision which denied entitlement 
to service connection for paranoid schizophrenia is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
January 1990 denial of service connection for paranoid 
schizophrenia, and the claim of service connection for 
paranoid schizophrenia is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The basis of the May 2006 Court remand was that VA had not 
complied with the duty to notify in this case.  Specifically, 
none of the notice sent had met the requirements pertaining 
to new and material evidence claims.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Subsequent to the Board remand, VA provided notice to the 
veteran in February 2007, advising her of the applicable laws 
and regulations, and information and evidence necessary to 
reopen her claim of service connection for paranoid 
schizophrenia.  The February 2007 letter also provided notice 
of the types of evidence necessary to establish a disability 
rating and effective date of the disability.  The claim was 
subsequently readjudicated in July 2007 and August 2007 
supplemental statements of the case, following the provision 
of notice.  The veteran and her representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in her possession that 
pertains to the claim and Kent v. Nicholson, 20 Vet. App. 1 
(2006) notifying the claimant of evidence necessary to reopen 
a claim and evidence necessary to establishing the claim for 
the underlying benefit sought.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  A VA examination and opinion 
are not necessary in this matter since no new and material 
evidence has been received to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran and her 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


New and Material Evidence

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed.Cir.1998). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By rating decision in January 1990, the veteran was denied 
service connection for a nervous condition because a December 
1989 VA examination showed no evidence of paranoid thinking.  
The veteran was informed of the decision in January 1990.  
The veteran did not file a notice of disagreement within one 
year from the date of the notification of the rating decision 
to appeal the denial of the claim.  See 38 U.S.C.A. § 7105 
(b)(1).  Under the circumstances, the Board finds that the 
January 1990 decision became final.  See 38 U.S.C.A. § 
7105(c).

The evidence of record at the time of the January 1990 rating 
decision consisted of service medical records that included a 
February 1979 medical record showing a diagnosis of paranoid 
schizophrenia, December 1978 entrance and April 1979 exit 
reports of medical examinations, an April 1979 report of 
medical history, an April 1979 medical board proceeding, a 
July 1980 rating decision denying entitlement to service 
connection for acute paranoid schizophrenia since acute 
schizophrenia was not found on a June 1980 VA examination, VA 
medical records from February 1988 to June 1989, and a 
December 1989 VA examination.  Based on such evidence, the RO 
denied the claim in January 1990 because there was no 
evidence of a current disability-specifically, there was no 
evidence of paranoid thinking at the time of the December 
1989 VA examination.   

Pertinent evidence of record received after the January 1990 
rating decision includes VA medical records from September 
1992 to March 1995, from August 1998 to April 2004, and July 
2007; however, those records are devoid of any diagnosis of 
paranoid schizophrenia.  

Also received were copies of a February 1979 service medical 
record showing a diagnosis of paranoid schizophrenia, an 
April 1979 exit report of medical examination, and an April 
1979 medical board proceeding that were already of record at 
the time of the January 1990 rating decision.  As that was 
previously submitted, it is not new and material.    

The Board also acknowledges a statement received from the 
veteran in October 2002 that the paranoid schizophrenia did 
not exist prior to entering service and that the paranoid 
schizophrenia is secondary to her post traumatic stress 
disorder (PTSD).  The Board notes that these statements, 
however, are not material within the meaning of 38 C.F.R. 
§ 3.156.  As a lay person, the veteran is not competent to 
offer a medical opinion or diagnosis and such evidence cannot 
provide a basis on which to reopen a claim of service 
connection.  Moray v Brown, 5 Vet. App. 211 (1993).  

Recently submitted evidence also includes a July 2007 letter 
received from the veteran's social worker who notes that the 
veteran reported that while in service she was raped and when 
she sought a nurse, she was told that she was "imagining" 
this and was eventually diagnosed with paranoid 
schizophrenia.  The social worker continued that it could be 
concluded that the veteran had been misdiagnosed by Army 
doctors since none of the VA doctors had ever diagnosed with 
paranoid schizophrenia.  While this evidence is new in that 
the July 2007 letter had not been previously of record, the 
evidence is not material.  The statement does not support the 
veteran's claim that she incurred schizophrenia in service.  
In fact, this evidence would show that the veteran did not 
have schizophrenia at all.  Thus, it is not, by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide the claim.  

Overall, the evidence received since the January 1990 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for paranoid schizophrenia.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen her claim of 
service connection for paranoid schizophrenia.  Accordingly, 
the Board's analysis must end here and the appeal is denied.  
See 38 U.S.C.A. § 5108.

ORDER

New and material evidence has not been received to reopen the 
claim for service connection for paranoid schizophrenia.  The 
appeal is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


